DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 2/14/2020.
	Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest considered combination of Woodward US Patent No. 10552823 fail to disclose the novelty of the claimed subject matter, Woodward disclose a method comprising: 
retrieving, by the first server via a second server in communication with a first database an encrypted list of computing devices having authorization to access one or more visual electronic files to determine a visual electronic file identifier satisfying the set of attributes of the request. wherein a user operating the user computing device is authorized to access a visual electronic file corresponding to the visual electronic file identifier accessible to the user computing device, wherein the first database is operationally in communication only with the second server, the second server configured to communicate only with the first server via a private network; retrieving, by the first server via a third server in communication with a second database, the visual electronic file, wherein the second database is operationally in communication only with the third server, the third server is configured to communicate only with the first server via the private network; 

updating, by the first server via the third server, a status in the second database corresponding to the confirmation input; and 
transmitting, by the first server, the visual electronic file to a fourth server configured to execute instructions on the visual electronic file.  
Hammad 20140197234, which is a secondary considered which fails to cure Woodward deficiency address the limitations Woodward lacks. No motivation to combine the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammad 9773212 related to secure anonymous transaction apparatus, method and systems.
Hoyos et al. 20160065571 related to system and method for secure filed sharing and access management.
Brown 20190260737 related to method and apparatus for facilitating frictionless two-facto authentication.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 11, 2022